UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6966


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PRESTON CORNELIUS EVERETT, a/k/a P,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:05-cr-00019-LMB-1)


Submitted:   September 24, 2013          Decided:   September 27, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Vacated and remanded by unpublished per curiam opinion.


Preston Cornelius Everett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Preston Cornelius Everett appeals the district court’s

order denying his motion to correct a clerical error in his 2005

criminal judgment.          For the reasons that follow, we vacate and

remand.

               Everett specifically sought relief under Fed. R. Crim.

P.   36   to    correct   an    alleged   clerical      error    in     his    criminal

judgment for conspiracy to possess with intent to distribute

five kilograms or more of cocaine.               The district court treated

the motion under Fed. R. Crim. P. 35(a) and dismissed the action

as   untimely     because      Rule   35(a)   motions    must     be    filed    within

fourteen days of sentencing.              Rule 36 relief, however, may be

granted at any time, as delineated in the Rule itself.                        Thus, we

vacate and remand for the district court to address Everett’s

motion under Rule 36.           We express no opinion as to the merits of

any Rule 36 motion.

               We dispense with oral argument because the facts and

legal     contentions     are    adequately     presented       in     the    materials

before    this    court   and    argument     would   not   aid      the     decisional

process.



                                                            VACATED AND REMANDED




                                          2